Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2020/0136681 A1) hereinafter as Chien in view of Mahe et al (USP 9,363,005 B2) hereinafter as Mahe, further in view of Xin et al (US 2015/0249489 A1) hereinafter as Xin.

Regarding claim(s) 1, Chien discloses a mobile device (Fig(s). 1 a radio module of a mobile device with plurality of antenna ports 104, 106, etc.), comprising:
 a first antenna; a second antenna; a radio module having four antenna ports (see Fig(s). 1 with four antenna ports 102, …a MIMO radio module that supports N transmitting antennas and M receiving antennas, where N and M are both greater than or equal to two, see ¶ 7-8), wherein the first antenna is in communication with a first port of the four antenna ports and the second antenna is in communication with a second port of the four antenna ports (Fig(s). 1-2, ¶ 10-12, each antenna port 102 with communication with antenna 104, 106 etc, the radio module 100 is an N x M MIMO radio module, i.e., a MIMO radio module that supports N transmitting antennas and M receiving antennas); and a memory to store a configuration of the radio module (see Fig(s). 3-4, the flow diagrams illustrate the steps for detecting and setting and storing 310 the configuration of the antennas which are stored in memory of the radio module see ¶ 39).
Chien fails to disclose deactivating a third port and a fourth port of the four antenna ports of the radio module.  
Mahe discloses antenna deactivation of respective ports when not in use (see Fig(s). 3, col 8 lines 44-67, col 12 lines 26-40, control operations associated with configuring switch 64 and other circuits in radio-frequency front end 62 using path 50 and operations associated with configuring radio-frequency transceiver 60 using path 52 (e.g., to activate and deactivate receiver circuits associated with ports RX and TX/RX)).
Antenna port deactivation allows for power saving mode thus offering an efficient use of ports as necessary.
Chien and Mahe fail to disclose the configuration is fixed during operation of the mobile device.
Xin discloses the configuration is fixed during operation of the mobile device see ¶ 27, 119, configuring a static or fixed channel between said transmitting end and said receiving end, wherein the singular values of the N*M channel matrix of said static channel are equal, wherein, M is the number of transmitting antenna ports included in said transmitting end, and N is the number of receiving antennas included in said receiving). Thus activating and deactivating antennas ports as needed to conserve power within the mobile device.


Regarding claim(s) 2, 9, Chien discloses wherein the first antenna and the second antenna comprise multiple input multiple output (MIMO) antennas (¶ 1, each antenna port 102 with communication with antenna 104, 106 etc, the radio module 100 is an N x M MIMO radio module, i.e., a MIMO radio module that supports N transmitting antennas and M receiving antennas).  

Regarding claim(s) 3, 10, 14, Mahe discloses wherein the memory comprises a non- volatile memory of the radio module (col 5 lines 10-25 illustrates non-volatile memory).  

Regarding claims 4, 11, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2020/0136681 A1) hereinafter as Chien in view of Mahe et al (USP 9,363,005 B2) hereinafter as Mahe, further in view of Xin et al (US 2015/0249489 A1) hereinafter as Xin, further in view of Jennings et al (US 2008/0082828 A1) hereinafter as Jennings. 
Jennings discloses wherein the memory comprises a basic input/output system (BIOS) memory that is accessible by a processor in control of the radio module (see Fig(s). 1 a radio module 100, see Fig(s). 10, with CPU 1002 in control processing of BIOS memory 1006 which is in the form of a non-volatile memory, for example a read only memory (ROM)).
	BIOS memory is essential for  providing important functionality for startup of operating system within a PC or any device having as OS.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Jennings within Chien, to incorporate BIOS memory within devices of interest for  providing important functionality for startup of operating system within a PC or any device having as OS.

Regarding claim(s) 5, Chien discloses a method, comprising:
detecting, by the processor, a number of antennas that is less than the plurality of antenna ports coupled to respective antenna ports of the plurality of antenna ports (see Fig(s). 1 with four antenna ports 102, inherently having processors for detecting and processing incoming/outgoing data …a MIMO radio module that supports N transmitting antennas and M receiving antennas, where N and M are both greater than or equal to two, see ¶ 7-8),;
setting, by the processor, a configuration of the radio module (Fig(s). 1-2, ¶ 10-12, each antenna port 102 with communication with antenna 104, 106 etc, the radio module 100 is an N x M MIMO radio module, i.e., a MIMO radio module that supports N transmitting antennas and M receiving antennas); 

 Chien fails to disclose deactivating a third port and a fourth port of the four antenna ports of the radio module.  
Mahe discloses antenna deactivation of respective ports when not in use (see Fig(s). 3, col 8 lines 44-67, col 12 lines 26-40, control operations associated with configuring switch 64 and other circuits in radio-frequency front end 62 using path 50 and operations associated with configuring radio-frequency transceiver 60 using path 52 (e.g., to activate and deactivate receiver circuits associated with ports RX and TX/RX)).
Antenna port deactivation allows for power saving mode thus offering an efficient use of ports as necessary.
Chien and Mahe fail to disclose the configuration is fixed during operation of the mobile device.
Xin discloses the configuration is fixed during operation of the mobile device see ¶ 27, 119, configuring a static or fixed channel between said transmitting end and said receiving end, wherein the singular values of the N*M channel matrix of said static channel are equal, wherein, M is the number of transmitting antenna ports included in said transmitting end, and N is the number of receiving antennas included in said receiving). Thus activating and deactivating antennas ports as needed to conserve power within the mobile device.


Regarding claim(s) 6, Mahe discloses testing, by the processor, operation of the radio module (Fig(s). 3, col 8 lines 44-67, col 12 lines 26-40, part of the testing is determining when to activate or deactivate an antenna when not in use).

Regarding claim(s) 7, Mahe discloses wherein the testing comprises receiving a communication signal from the radio module, via the number of antennas, that indicates that the radio module has two active antenna ports ((Fig(s). 3, col 8 lines 44-67, col 12 lines 26-40, part of the testing is determining and receiving a communication signal to determine when to activate or deactivate an antenna when not in use).

Regarding claim(s) 8, Chien discloses wherein the plurality of antenna ports comprises four antenna ports (see Fig(s). 1 with plurality of antenna ports 102 and 104).

Regarding claim(s) 12, Chien discloses method, comprising:
establishing, by a processor, a communication path via two antennas of a mobile device to a wireless base station (see Fig(s). 1 with four antenna ports 102, inherently having processors for detecting and establishing and processing incoming/outgoing radio module that supports N transmitting antennas and M receiving antennas, where N and M are both greater than or equal to two, see ¶ 7-8),;;
sending, by the processor, a communication signal that indicates two operational antenna ports on a radio module coupled to a respective antenna of the two antennas (Fig(s). 1-2, ¶ 10-12, each antenna port 102 with communication with antenna 104, 106 etc, the radio module 100 is an N x M MIMO radio module, i.e., a MIMO radio module that supports N transmitting antennas and M receiving antennas).
Chien fails to disclose deactivating a third port and a fourth port of the four antenna ports of the radio module.  
Mahe discloses antenna deactivation of respective ports when not in use (see Fig(s). 3, col 8 lines 44-67, col 12 lines 26-40, control operations associated with configuring switch 64 and other circuits in radio-frequency front end 62 using path 50 and operations associated with configuring radio-frequency transceiver 60 using path 52 (e.g., to activate and deactivate receiver circuits associated with ports RX and TX/RX)).
Antenna port deactivation allows for power saving mode thus offering an efficient use of ports as necessary.
Chien and Mahe fail to disclose the configuration is fixed during operation of the mobile device.
Xin discloses the configuration is fixed during operation of the mobile device see ¶ 27, 119, configuring a static or fixed channel between said transmitting end and said receiving end, wherein the singular values of the N*M channel matrix of said static channel are equal, wherein, M is the number of transmitting antenna ports included in said transmitting end, and N is the number of receiving antennas included in said 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Mahe and Xin within Chien, so as to enhance overall network performance by allowing for power conservation when an antenna port is not in use.

Regarding claim(s) 13, Chien discloses wherein a configuration of the radio module is stored in a memory (see Fig(s). 3-4, the flow diagrams illustrate the steps for detecting and setting and storing 310 the configuration of the antennas which are stored in memory of the radio module see ¶ 39).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been fully considered but are moot because the arguments relate solely to newly added limitations to independent claims 1, 5, 12 which are addressed in the instant Office Action with newly identified prior art, thus rendering the Applicant’s arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 57127297419741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJ JAIN/Primary Examiner, Art Unit 2411